office_of_chief_counsel internal_revenue_service memorandum number release date cc pa bmpettoni postf-123168-10 third party communication date of communication month dd yyyy uilc date date to m k mortensen associate area_counsel small_business self-employed salt lake city from charles a hall senior technician reviewer procedure administration subject ---------------------------------- ----------------------------------------------------------- this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent taxpayer tax_year date date date date date date date amount amount amount legend ------------------- ---------------------------------------------- ----------------------- ----------------------- ----------------------- ----------------------- ----------------------- ----------------------- ----------------------- -------------- --------------- --------------- postf-123168-10 issue sec_1 whether sec_7502 of the code applies to an amended_return that is mailed on the day the statute_of_limitations for assessment expires but is received after that date whether sec_6501 applies to taxpayer’s tax_year so that the period for assessing additional tax does not expire before the 60th day after the service received the taxpayer’s amended_return for the tax_year whether a payment made by taxpayer with its amended_return is an overpayment whether the service can bifurcate an amended_return into portions that increase tax and portions that decrease tax conclusion sec_1 sec_7502 does not apply to amended returns because amended returns are not returns required to be filed under internal revenue laws sec_6501 does not apply to taxpayer’s tax_year the payment made by taxpayer with its amended_return is an overpayment the service may not bifurcate an amended_return into portions that increase tax and portions that decrease tax facts for its tax_year taxpayer filed a request and received approval for an extended return filing_date of date taxpayer mailed its return with a postmark date of date one day before the extended due_date date service records show that the return was date stamped as received by the ogden service_center on date nine days after the extended due_date exactly three years after date taxpayer filed an amended_return form 1120x for its tax_year with a postmark date of date the amended_return was date stamped as received by the --------- service_center three days later on date the amended_return indicated that taxpayer had an additional tax_liability of amount for the tax_year and taxpayer included a check for this amount with its amended_return the amended_return contained one adjustment that increased taxpayer’s income by amount and two adjustments that decreased taxpayer’s income by amount postf-123168-10 on date the service mailed taxpayer a letter stating that it could not assess the tax shown on taxpayer’s amended_return because the statute_of_limitations for its assessment had expired taxpayer responded with a letter dated date that contested the service’s determination and noted the amended_return was postmarked timely on date issue law and analysis sec_7502 provides that i f any return claim statement or other document required to be filed is received after the date prescribed in a provision of the internal revenue laws then the date of the united_states postmark of the mailed items shall be deemed the date of delivery additionally sec_7502 provides the postmark rule applies to prescribed dates for filing including any extension granted for such filing sec_301_7502-1 of the regulations defines the term document for purposes of the postmark rule to mean any return claim statement or other document required to be filed within a prescribed period or on or before a prescribed date under authority of any provision of the internal revenue laws sec_7502 applies only to returns required to be filed the treatment of a timely mailed return as timely filed does not apply to timely mailed amended returns that show additional tax due because these returns are not required to be filed by any internal revenue laws cf estate of lewis v commissioner t c memo consent form to extend time to assess is an agreement and is not a document required to be filed sec_7502 timely_mailing_rule does not apply myers v commissioner tcmemo_1988_306 same however sec_7502 would apply to an amended_return that included a claim_for_refund because taxpayers are required under the internal revenue laws to file a claim in such cases i r c see also sec_301_6402-3 and b sec_6511 provides time limitations within which a taxpayer must file a claim_for_refund sec_301_6402-3 provides that a properly executed individual fiduciary or corporation original income_tax return or an amended_return on 1040x or 1120x if applicable shall constitute a claim_for_refund_or_credit within the meaning of sec_6402 and sec_6511 for the amount of the overpayment disclosed by such return or amended_return for purposes of sec_6511 such claim shall be considered as filed on the date on which such return or amended_return is considered as filed except that if the requirements of sec_301_7502-1 relating to timely mailing treated as timely filing are met the claim shall be considered to be filed on the date of the postmark stamped on the cover in which the return or amended_return was mailed a return or amended_return shall constitute a claim_for_refund_or_credit if it contains a statement setting forth the amount determined as an overpayment and advising whether such amount shall be refunded to the taxpayer or shall be applied as a credit against the taxpayer's estimated income_tax for the taxable_year immediately succeeding the taxable_year for which such return or amended_return is filed postf-123168-10 the case 73_tc_610 however offers the possibility of a contrary rule in jacobson the service mailed a notice_of_deficiency to the taxpayer on february and it received from the taxpayer an amended joint_return on february the taxpayers however claimed that the amended_return was mailed on february but could produce no evidence to substantiate this claim regarding sec_7502 the court stated that it held that any return means any return that is a plain language reading of the statute supports the thesis that an amended_return is contained within the definition of the term return the court noted that the service had offered no evidence to support its claim that sec_7502 does not apply to amended returns but since the taxpayer could produce no evidence to prove that he mailed his amended_return on february the court ruled in favor of the service it is not clear from the facts of this case whether the amended joint_return in question showed additional tax due or an overpayment the court seemed to focus on the phrase required to be filed and read that to be only modifying other document rather than any return claim statement or other document if that was the case then it is possible that an amended_return could be considered any return but this conclusion ignores both the nature of an amended_return and the regulations under sec_7502 even though the commissioner administratively permits the use of amended returns the filing of amended returns is not a matter of right because there is no statutory provision expressly authorizing them to be filed 464_us_386 citing 460_us_370 n the internal_revenue_code does not explicitly provide either for a taxpayer's filing or for the commissioner's acceptance of an amended_return instead an amended_return is a creature of administrative origin and grace 561_f2d_1115 4th cir acceptance of amended returns has repeatedly been held to be a matter which is within the discretion of the commissioner id pincite 414_f2d_954 3d cir terrell v commissioner tcmemo_1986_507 additionally as indicated above sec_301_7502-1 adopts the position that required to be filed modifies more than just document by defining document as any return claim statement or other document required to be filed within a prescribed period or on or before a prescribed date under authority of any provision of the internal revenue laws thus the postmark rule_of sec_7502 does not apply to an amended_return that is received after the limitation period and shows additional tax due issue sec_6501 provides that with certain exceptions the amount of any_tax imposed by title_26 shall be assessed within three years after the return was filed whether or not the return was filed on or after the dated prescribed for its filing one of these exceptions is sec_6501 which provides that the period for assessment of any_tax is extended by sixty days if the secretary receives from the taxpayer within the postf-123168-10 day period ending on the day on which the time prescribed for the assessment of any_tax imposed by subtitle a would otherwise expire a written document signed by the taxpayer indicating the taxpayer owes additional tax because as discussed above sec_7502 does not apply to amended returns taxpayer’s amended_return for the tax_year was filed on date the date the amended_return was delivered to the ogden service_center thus taxpayer’s amended_return for the tax_year was not filed within the 60-day period ending on the day on which the time prescribed for the assessment of tax would otherwise expire accordingly sec_6501 does not apply to taxpayer’s tax_year and any additional tax for the tax_year must be assessed within three years from the date that the original return was filed issue sec_6401 provides that the term overpayment includes that part of the amount of the payment of any internal revenue tax which is assessed or collected after the expiration of the period of limitation properly applicable thereto sec_6402 provides that in the case of any overpayment within the applicable_period of limitations the secretary may credit the amount of the overpayment including any interest against any liability for an internal revenue tax of the person making the overpayment since taxpayer’s form 1120x and its accompanying payment was received by the service after the expiration of the statute_of_limitations for assessment the amount of the payment is an overpayment pursuant to sec_6401 which entitles taxpayer to an offset or refund under sec_6402 see revrul_85_67 issue the untimely form 1120x cannot be broken down into component adjustments which are either favorable or unfavorable to the service taxpayer’s form 1120x ultimately provided for an increased tax_liability even though it included multiple adjustments that both increased and decreased taxpayer’s taxable_income we have previously explained - and case law supports - that when a taxpayer submits an amended_return that includes adjustments both favorable and unfavorable to the service the service cannot accept only some of the taxpayer’s self-reported adjustments because these adjustments are only components of a single tax_liability see 32_tc_653 concurring opinion a return submitted by a taxpayer is a self-assessment of the tax which he agrees or concedes is due kingston sec_7502 applies to this original return because it is a return that is required to be filed although the return was delivered on date it was postmarked date before the extended due_date of date thus date is the filing_date of the return for the tax_year postf-123168-10 prod corp v united_states 368_f2d_281 ct_cl upward and downward adjustments in a return submitted by a taxpayer are only components of a single tax_liability and cannot be unbundled therefore it would be improper for the service to accept only the part of taxpayer’s form 1120x that is favorable to the taxpayer and interpret that portion as a claim_for_refund while at the same time disregarding the larger portion of taxpayer’s form 1120x as an untimely self-assessment the entire form 1120x must be rejected as untimely this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
